Citation Nr: 0014172	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-39 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected ulnar nerve palsy, right (major) forearm 
and hand, currently rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected status post Putti-Platt stabilization 
procedure, right (major) shoulder, currently rated as 
20 percent disabling.

3.  Entitlement to service connection for a cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision: (1) denied an 
increased disability rating, in excess of 30 percent, for the 
appellant's service-connected ulnar nerve palsy, right 
(major) forearm and hand; and (2) granted an increased 
disability rating of 20 percent, effective February 1996, for 
the appellant's service-connected status post Putti-Platt 
stabilization procedure, right (major) shoulder.  

During the pendency of this appeal, the appellant filed a 
claim for service connection of a cervical spine disorder.  
In March 1998, the RO issued a rating decision that denied 
this claim.  Thereafter, the appellant filed a timely notice 
of disagreement and substantive appeal regarding this issue.

The case was previously before the Board in January 1999, 
when it was remanded for examination of the appellant and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's ulnar nerve palsy, right (major) forearm 
and hand, is manifested by no more than moderate incomplete 
paralysis of the ulnar nerve.

3.  The veteran's status post Putti-Platt stabilization 
procedure, right (major) shoulder, is currently manifest by: 
flexion to 170 degrees; abduction to 135 degrees; internal 
rotation to 70 degrees; external rotation to 60 degrees; no 
muscle atrophy; no tenderness around the shoulder; a well-
healed and nontender surgical scar over the anterior deltoid 
pectoral; and subjective complaints of pain and instability.  
X-ray examination of the right shoulder revealed no bony 
abnormalities.

4.  There is no competent medical evidence showing the 
presence of a chronic cervical spine disorder during the 
veteran's active duty service; the veteran's discharge 
examination, dated December 1977, noted that his neck was 
normal.

5.  A post service VA physical examination, performed in 
April 1978, noted a "free range of mobility of the neck."  
X-ray examination of the cervical spine, performed at that 
time, was negative.

6.  The first post service medical evidence reflecting any 
cervical spine disorder is dated January 1990, twenty-two 
years after the veteran's discharge from the service.

7.  The veteran's current cervical spine disorder is not 
shown to be causally related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for service-connected ulnar nerve palsy, right 
(major) forearm and hand, have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8516 (1999).

2.  The criteria for a disability evaluation in excess of 20 
percent for service-connected status post Putti-Platt 
stabilization procedure, right (major) shoulder, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1999).

3.  A cervical spine disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty from January 1975 to January 1978.  The veteran's 
entrance examination, dated January 1975, noted essentially 
normal findings throughout.  A medical history report, 
completed at that time, noted that the veteran had previously 
fractured his right arm.  In March 1975, the veteran was 
treated for complaints of right shoulder pain for the past 1 
and 1/2 years.  The report noted that the veteran had 
dislocated his right shoulder the previous day and that he 
had a history of three prior shoulder dislocations, self-
reduced.  Range of motion testing of the right shoulder was 
within normal limits.  The report concluded with an 
impression of recurrent dislocation/subluxation, right 
shoulder.  A treatment report, dated September 1975, noted 
that the veteran had dislocated his right shoulder the day 
before.  An impression of recurrent anterior shoulder 
dislocations was given.  A follow-up treatment report, dated 
November 1975, indicated that the veteran was undergoing 
physical therapy for his right shoulder.  

In January 1976, the veteran underwent a Putti-Platt repair 
of his right shoulder.  The operative report noted that the 
veteran did "quite well except that he developed a slight 
dysesthesia with normal two-point sensation in the ulna nerve 
distribution of the right upper extremity."  The report 
concluded with a diagnosis of recurrent dislocation, 
anterior, right shoulder, treated, improved.  A treatment 
report, dated September 1977, noted that the veteran has 
continued to experience recurrent dislocations of his right 
shoulder.  In December 1977, the veteran's discharge 
examination was conducted.  The report of this examination 
noted a diagnosis of recurrent dislocation, right shoulder.  
It also noted that the veteran's neck was normal.  

In April 1978, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of pain and loss of motion in the right 
shoulder.  The report also stated that the veteran 
"[a]dvises that he had 'normal jamming' in the neck area 
playing football in high school."  Physical examination 
revealed, in pertinent part, a "free range of mobility of 
the neck."  X-ray examination of the cervical spine was also 
negative.  The report concluded with diagnoses of: (1) status 
post operative Putti-Platt stabilization procedure, right 
shoulder; and (2) ulnar nerve, minimal partial paresis, right 
forearm and hand (with evidence of regeneration).

In July 1978, the RO issued a rating decision that granted 
service connection for status post operative Putti-Platt 
stabilization procedure, right shoulder, and assigned thereto 
a noncompensable (0 percent) disability rating.  The RO's 
July 1978 rating decision also granted service connection for 
ulnar nerve, minimal partial paresis, right forearm and hand 
(with evidence of regeneration), and assigned thereto an 
initial disability rating of 10 percent, effective January 
1978.  

In March 1981, the veteran sought treatment for injuries 
following a motorcycle accident.  Upon his admission to the 
hospital, the veteran reported complaints of back pain and 
headache.  X-ray examination of the veteran's spine revealed 
mild compression fractures at T-12, L1 and L4.  In addressing 
the veteran's past history, the report noted "[n]o serious 
medical illness."  A discharge summary report, dated March 
1981, noted final diagnoses of: (1) concussion, mild; (2) 
multiple abrasions; and (3) compression fractures of T-12, L1 
and L4.  

A treatment report, dated January 1990, noted the veteran's 
complaints of right shoulder pain.  Physical examination 
revealed a reduced range of motion in the veteran's right 
shoulder secondary to pain.  It also noted that the veteran's 
neck exhibited a reduced range of motion and palpable spasms.  
An X-ray examination of the cervical spine, performed at that 
time, revealed "no abnormality."  

In August 1990, the RO issued a rating decision that granted 
an increased disability rating of 10 percent, effective 
February 1990, for the veteran's service-connected status 
post operative Putti-Platt stabilization procedure, right 
shoulder.  A subsequent rating decision, dated November 1993, 
granted an increased disability rating of 30 percent, 
effective June 1993, for the veteran's service-connected 
ulnar nerve, minimal partial paresis, right forearm and hand.  
These disability ratings were in effect at the time the 
veteran filed his present claim.

In February 1993, the veteran was treated for complaints of 
right shoulder and neck pain.  The report noted that the 
veteran had a history of a cracked vertebra in the lower 
back.  The report concluded with an impression of C7 and C8 
symptomatology.

In September 1993, a VA examination for joints was conducted.  
The report of this examination noted that the veteran's 
narrative history of injuring his right shoulder in the 
service "secondary to a parachute jump landing in 1975."  
The VA examiner indicated that he was "unable to demonstrate 
any instability at this time."  X-ray examination of the 
right shoulder revealed no fracture or dislocations.  The 
report concluded with an impression of residuals of right 
shoulder injury with history of recurrent dislocation - 
postoperative Putti-Platt stabilization procedure.  

In September 1993, a VA neurological examination was 
conducted.  The report of this examination noted the 
veteran's complaints of weakness and pain in his right arm.  
Physical examination revealed some limitation of motion of 
both shoulders.    

The report also noted:

On inspection of his upper extremities he 
holds the right hand in a fashion 
suggesting a partial ulnar nerve palsy.  
There is mild atrophy of the ulnar 
innervated muscles of the right hand 
only.  On strength testing of the muscles 
of the hands, the left is normal and on 
the right side the median and radial 
nerve innervated muscles are all 5/5.  
The first dorsal interosseous muscle is 
4/5 on the right and the abductor 
digitiquinti is at fairly 3/5 on the 
right side.  He, on sensory examination, 
has loss of pain and temperature over the 
ulnar distribution on the right side.  
The deep tendon reflexes are present and 
equal in the arms as well as in the legs.  

The report concluded with an impression of significant motor 
and sensory residuals of an ulnar nerve palsy.  

In March 1996, a VA examination for joints was conducted.  
The report of this examination noted the veteran's narrative 
history of "when they were doing basic PT exercises with an 
overhead ladder hanging from his right shoulder, the shoulder 
came out and had to be worked back into the position."  The 
report also noted the veteran's involvement in an automobile 
accident in 1985 and that he "had fractures and crushed 
vertebrae and [was] treated with neurosurgery."  The report 
noted the veteran's current complaints of aches in his hand, 
arm and shoulder.  Physical examination of the right shoulder 
revealed a well-healed anterior vertical incisional scar in 
the crease.  It also noted "no obvious significant atrophy 
of the upper extremity," except that the veteran was unable 
to fully extend his right ring and middle finger.  Range of 
motion testing of the right shoulder revealed external 
rotation to 30 degrees and internal rotation to 40 degrees.  
Range of motion testing of the cervical spine revealed 
extension to 30 degrees, flexion to 40 degrees and rotation 
to 45 degrees.  X-ray examination of the right shoulder 
revealed that no significant abnormalities and that the 
Glenohumeral joints were intact.  X-ray examination of the 
cervical spine revealed a normal alignment with no specific 
abnormality.  The examination report concluded with an 
impression of traumatic arthritis of the right shoulder and 
right ulnar nerve palsy secondary to dislocations and 
surgery.  

In March 1996, a VA neurological examination was conducted.  
The report of this examination noted the veteran's complaints 
of weakness in his right hand.  Physical examination revealed 
"some mild but noticeable atrophy of the ulnar innervated 
muscles of the right hand compared to the left.  On formal 
strength testing, he is a best at 3/5 in the abductor of the 
right little finger, and at 4/5 in the ulnar innervated 
muscles of the right hand."  The report also noted that the 
veteran's right hand tends to claw when relaxed, but that the 
veteran can straighten it out when he wants to.  Sensory 
examination revealed a loss of pain and temperature in the 
ulnar distribution of the right hand and to the level of the 
wrist.  No other sensory loss was noted.  The report 
concluded with an impression of right ulnar nerve palsy with 
both motor and sensory components.  

A treatment report, dated November 1996, noted the veteran's 
complaints of severe right upper extremity pain.  A magnetic 
resonance imaging examination revealed a herniated disk at 
C5-C6 with compression of the nerve root.  An operative 
report, dated November 1996, noted that the veteran underwent 
an anterior diskectomy at C5-C6.  The report listed operative 
findings of a free fragment of disk extruding through a hole 
in the posterior longitudinal ligament at C5-C6 on the right.

A hospitalization report, dated May 1997, noted the veteran's 
complaints of continuing neck and arm pain.  The report 
concluded with a diagnosis of bilateral C6 radiculopathy, 
secondary to C5-C6 settling.  An operative report, dated July 
1997, noted that the veteran underwent an anterior cervical 
fusion at C5-C6, using a cadaveric bone graft. 

A neurological consultation report, dated September 1997, 
noted that the veteran "did well after his repeat cervical 
fusion for [approximately] 10 days then he suddenly developed 
pain in his left shoulder."  The report noted an impression 
of "suspect new C-4 disk."  X-ray examination of the 
cervical spine, performed in November 1997, revealed a 
surgical fusion at C5-6 and indicated that the rest of the 
cervical spine disc spaces were well maintained.  In January 
1998, the veteran underwent an electromyography test 
revealing findings within normal limits.  A nerve conduction 
velocity test, performed at that time, revealed mild 
bilateral carpal tunnel and no evidence of radiculopathy.

In September 1997, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he was experiencing 
increasing levels of pain and a decreased range of motion in 
his right shoulder.  He also noted pain and weakness in his 
neck and right hand.  The veteran reported that he takes pain 
medication for these symptoms three times a day.  In 
addressing his cervical spine injury, the veteran testified 
that this condition was incurred at the same time he injured 
his right shoulder.  Specifically, he indicated that this 
condition was incurred from falling off of a ladder while in 
the service.  He indicated that he has extensive degenerative 
disc disease and that this condition could have originated in 
his right shoulder.  The veteran also testified that he 
injured his lower back in a post service motorcycle accident.

At his hearing, the veteran submitted an opinion letter from 
D. Malloy, M.D.  In his letter, dated August 1997, Dr. Malloy 
indicated that he has treated the veteran for the previous 
year relating to cervical disc degeneration and herniation.  
The letter noted the veteran's narrative history of injuring 
his right shoulder and neck during service.  It also stated 
that, "I'm of the opinion that this neck injury is likely to 
have occurred at the same time as his shoulder injury.  He 
has had progressive problems with the neck requiring two 
operations."  A follow-up letter submitted from Dr. Malloy, 
dated October 1997, noted that the veteran had recently 
undergone a cervical fusion and that he has complaints of 
right shoulder pain.

In February 1999, a VA neurological examination was 
conducted.  Physical examination of the veteran's right ulnar 
nerve palsy revealed a complete loss of pain and temperature 
sensation over the ulnar nerve distribution on the right hand 
and normal sensation over the median and radial 
distributions.  The report indicated that the veteran carries 
the fourth and fifth digits of his right hand in flexion and 
is unable to voluntarily extend the fingers without 
assistance.  The report concluded with an impression of ulnar 
nerve palsy.  The VA examiner also indicated that the veteran 
"appears to have a radiculopathy in his lumbosacral area . . 
. which in my opinion is unrelated to his upper extremity 
problems."

In February 1999, a VA examination for joints was conducted.  
The VA examiner conducting this examination noted that he had 
reviewed the veteran's claims file and that "[t]here is no 
mention in the military medical record of any treatment or 
injury to his neck."  Physical examination of the veteran's 
right shoulder revealed a well-healed, nontender anterior 
deltoid pectoral scar.  Range of motion testing of the right 
shoulder revealed flexion to 170 degrees, abduction to 135 
degrees, internal rotation to 70 degrees and external 
rotation to 60 degrees.  No tenderness around the right 
shoulder was indicated.  The examiner also stated:

When standing, I could pull down on his 
right arm and the head of the humerus 
would displace approximately a 1/2 inch.  
This was equal in the left shoulder.  He 
had no evidence of atrophy of the muscles 
around either shoulder.  This would 
suggest that he uses it normally.

X-ray examination of the right shoulder revealed no bony 
abnormalities.  Physical examination of the right elbow 
revealed no swelling or effusion and a range of motion from 
145 degrees flexion to full extension.  Physical examination 
of the veteran's right wrist revealed a normal range of 
motion, no tenderness and no swelling or effusion.  The 
report also noted that "[h]e had no crepitation with 
motion."  Physical examination of the veteran's neck 
revealed a reduced range of motion and that the muscles of 
the neck were soft and pliable.  X-ray examination of the 
cervical spine revealed a fusion at the C5-C6 disc level, 
without narrowing of the adjacent disc or evidence of 
osteophyte formation.  Neurologically, the 

examination report stated:

The deep tendon reflexes were active and 
equal in the biceps and triceps tendons.  
He had no evidence of atrophy of muscles 
in the forearm or hand.  If he had a 
significant involvement of the right 
ulnar nerve at this time, he should have 
atrophy of the intrinsic muscles of his 
hand.  He had good strength in the right 
upper extremity.  He could strongly 
abduct and strongly adduct his fingers 
again indicating normal strength in the 
intrinsic muscles of his right hand which 
are innervated by the ulnar nerve.  He 
claims some diminished sensation along 
the ulnar aspect of the right hand and in 
the right fifth finger.

The examination report concluded with impressions of: (1) 
status post arthroplasty, right shoulder (Putti-Platt); (2) 
status post fusion, C5-C6; and (3) history of right ulnar 
nerve neuropathy after his shoulder surgery which 
spontaneously resolved.  The VA examiner also commented that:

The patient has no measurable weakness in 
his right shoulder, forearm or hand.  
Fatigue is a vague and subjective 
complaint which cannot be measured.  
Coordination is a function of the central 
nervous system.  The patient has some 
loss of motion in his shoulder.  The 
stabilization operation is designed to 
restrict abduction and external rotation 
to a degree sufficient to stabilize the 
shoulder.  If the patient had significant 
loss of function, he would have some 
muscle atrophy as a result.  He has no 
evidence of muscular atrophy.  I believe 
that it is more likely than not that the 
patient's cervical spine disorder 
originated after his military service and 
was a result of degenerative disc 
disease.  I do not believe that his 
cervical spine disorder was related to 
his transient ulnar nerve paralysis or 
his dislocated right shoulder or his 
putty plat stabilization.

II.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


A.  Claims for Increased Disability Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

The veteran's claims for increased disability ratings for his 
service-connected ulnar nerve palsy, right (major) forearm 
and hand, and his service-connected status post Putti-Platt 
stabilization procedure, right (major) shoulder, are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  That is, he has presented claims that are plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the disabilities at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities for which the 
veteran seeks increased evaluations.  Where service 
connection has already been established and an increase in 
the disability rating is at issue the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

i. Ulnar Nerve Palsy, Right (Major) Forearm and Hand

The RO has assigned the veteran's service-connected ulnar 
nerve palsy, right (major) forearm and hand, a 30 percent 
disability rating under the provisions of Diagnostic Code 
8516.  Diagnostic Code 8516 provides that for mild incomplete 
paralysis of the ulnar nerve of either the major or minor 
extremity a 10 percent evaluation will be assigned.  For 
moderate incomplete paralysis of the ulnar nerve of the major 
extremity a 30 percent evaluation will be assigned and for 
the minor extremity a 20 percent evaluation will be assigned.  
For severe incomplete paralysis of the ulnar nerve of the 
major extremity a 40 percent evaluation will be assigned and 
for the minor extremity a 30 percent evaluation will be 
assigned.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the veteran's service-
connected ulnar nerve palsy, right (major) forearm and hand.  
There is no competent medical evidence of record that 
reflects that the veteran's veteran's ulnar nerve palsy, 
right (major) forearm and hand, is greater than moderate in 
severity.  The veteran's most recent VA neurological 
examination, dated February 1999, noted that the veteran held 
the fourth and fifth digits of his right hand in flexion and 
that he could not fully extend these digits.  The report also 
noted that the veteran has a complete loss of pain and 
temperature sensation over the ulnar nerve distribution of 
the right hand with normal sensation over the median and 
radial distributions.  These findings alone, however, do not 
support the conclusion of a severe incomplete paralysis of 
the ulnar nerve of the major extremity.  The veteran's most 
recent VA joint examination, dated February 1999, stated that 
the veteran "had no evidence of atrophy of muscles in the 
forearm or hand.  If he had a significant involvement of the 
right ulnar nerve at this time, he should have atrophy of the 
intrinsic muscles of his hand."  The report also stated that 
the veteran "had good strength in the right upper extremity.  
He could strongly abduct and strongly adduct his fingers 
again indicating normal strength in the intrinsic muscles of 
his right hand which are innervated by the ulnar nerve."  
Physical examination revealed that the veteran's deep tendon 
reflexes were active and equal in the biceps and triceps 
tendons, bilaterally.  The report also stated that the 
veteran's right wrist revealed a normal range of motion, 
without crepitation.  The VA examiner also commented that 
"[t]he patient has no measurable weakness in his right 
shoulder, forearm or hand."  The report of the veteran's 
prior VA examination for joints, performed in March 1996, 
also found "no obvious significant atrophy of the upper 
extremity except that the hand is carried in the closed 
position."  In his previous VA neurological examination, 
performed in March 1996, the VA examiner noted only mild 
atrophy of the ulnar innervated muscles of the right hand.  
The March 1996 VA examination report also noted that although 
the veteran's right hand tends to claw when relaxed, the 
veteran was able to straighten his fingers out.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (1999).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  In this case, the 
schedular evaluation assigned for the veteran's service-
connected ulnar nerve palsy, right (major) forearm and hand, 
is not shown to be inadequate.  The evidence of record does 
not show marked interference with employment or frequent 
periods of hospitalization.

Therefore, a preponderance of the evidence is against an 
evaluation in excess of the currently assigned 30 percent 
that the RO has assigned for the veteran's service-connected 
ulnar nerve palsy, right (major) forearm and hand.


ii. Status Post Putti-Platt Stabilization Procedure, Right 
(Major) Shoulder

The RO has assigned the veteran's service-connected status 
post Putti-Platt stabilization procedure, right (major) 
shoulder, a 20 percent disability rating under the provisions 
of Diagnostic Code 5203.  A 20 percent disability rating is 
the maximum available pursuant to this Diagnostic Code 5203.  
Accordingly, the Board has reviewed all other potentially 
applicable codes in light of the evidence of record in an 
effort to determine whether a higher evaluation is warranted. 

Diagnostic Code 5200, relating to ankylosis of the 
scapulohumeral articulation, provides that a 30 percent 
disability rating is warranted for ankylosis of the 
scapulohumeral articulation in a favorable position, 
adduction to 60 degrees, can reach mouth to head.

Diagnostic Code 5201 contemplates a limitation of motion of 
the arm.  Pursuant to Diagnostic Code 5201, a 30 percent 
rating, may be assigned when the range of motion of the major 
arm is limited midway between the side and shoulder level.  
The highest rating available under Diagnostic Code section 
5201, a 40 percent schedular evaluation, may be assigned when 
the range of motion of the major arm is restricted to 25 
degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999); see also 38 C.F.R. § 4.71, PLATE I (1999).  

Diagnostic Code 5202, relating to other impairment of the 
humerus, provides for a 30 percent rating is warranted if 
there are frequent episodes of dislocation of the major 
shoulder and guarding of all arm movements.  A 30 percent 
disability rating is also warranted under this code section 
for malunion of the humerus with marked deformity. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected status post 
Putti-Platt stabilization procedure, right (major) shoulder, 
is appropriately evaluated as 20 percent disabling pursuant 
to Diagnostic Code 5203.  His most recent VA joints 
examination, dated February 1999, noted that his right 
shoulder demonstrated flexion to 170 degrees, abduction to 
135 degrees, internal rotation to 70 degrees and external 
rotation to 60 degrees.  (Full flexion and full abduction is 
to 180 degrees and full rotation is to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (1999).  The report noted that 
there was no tenderness around the shoulder and that his 
surgical scar was well healed and nontender.  Although the 
veteran reported pain and instability in his right shoulder, 
there is no evidence of an actual dislocation for several 
years.  On the February 1999 examination, the VA examiner 
indicated that "[w]hen standing, I could pull down on his 
right arm and the head of the humerus would displace 
approximately a 1/2 inch.  This was equal in the left 
shoulder.  He had no evidence of atrophy of the muscles 
around either shoulder.  This would suggest that he uses it 
normally."  The result of his prior VA examination for 
joints, performed in March 1996, noted found no obvious 
significant atrophy of the right upper extremity. 

In reaching its decision in this matter, the Board has 
considered the functional impairment due to pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. at 202.  However, any pain affecting 
the strength and motion of the veteran's right arm is not 
shown to a degree beyond that contemplated by the current 20 
percent schedular evaluation.  The evidence of record does 
not show a malunion of moderate deformity of the humerus.  X-
ray examination of the veteran's shoulder, performed in 
February 1999, revealed no bony abnormalities.  In his most 
recent VA examination for joints, the VA examiner noted that 
"[t]he patient has no measurable weakness in his right 
shoulder."  Although the examination revealed some 
limitation of motion in the veteran's right shoulder, the VA 
examiner noted that "[i]f the patient had significant loss 
of function, he would have some muscle atrophy as a result.  
He has no evidence of muscle atrophy."  Although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Although the Board has given considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the appellant raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), there is no evidence of 
ankylosis for evaluation pursuant to Code 5200, limitation of 
motion has not been shown to midway between the side and 
shoulder level for evaluation pursuant to Code 5201 and there 
is no evidence of impairment of the humerus for evaluation 
pursuant to Code 5202.

The Board concludes that the preponderance of the evidence in 
this case is against the criteria for the next higher 
schedular evaluation for a right shoulder disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5201, 5202, 5203 (1999).

The Board further notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards." Id.  In 
this regard, the schedular evaluation in this case is not 
shown to be inadequate.

As discussed above, the medical evidence reflects that the 
appellant's right shoulder disorder is manifested by only 
slight disability.  In view of these findings and in the 
absence of evidence of extraordinary symptoms, the 
undersigned concludes that the schedular criteria adequately 
contemplates the nature and severity of the appellant's right 
shoulder disorder and that the record does not suggest, based 
upon these findings documented within the clinical reports, 
that the appellant has an "exceptional or unusual" shoulder 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran has required frequent hospitalizations for his right 
shoulder disorder.  In addition, there is no recent record of 
significant or regular outpatient treatment for this 
disability.  With respect to employment, there is no evidence 
within the record to establish that the appellant's service-
connected right shoulder disorder has interfered with his 
employability beyond that which is contemplated by the 
currently assigned 20 percent evaluation. As such, it cannot 
be concluded that the overall disability picture presented by 
the evidence in the claims folder reflects "marked 
interference" in employment. In the absence of any evidence 
which reflects that this disability is exceptional or unusual 
such that the regular schedular criteria are inadequate to 
rate it, an extraschedular rating on the basis of employment 
handicap is not in order.

B.  Entitlement to Service Connection for a Cervical Spine 
Disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Initially, the Board finds that the veteran's claim for 
service connection for a cervical spine disorder is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
The veteran has a current cervical spine disorder and a 
physician has related it to his military service.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the veteran contends that he injured his 
cervical spine falling off of a ladder during basic training.  
Specifically, he claims that this was at the same time that 
he incurred an injury to his right shoulder.  The 
determinative issues presented by this claim are: (1) whether 
the veteran incurred, or aggravated, a chronic cervical spine 
disorder during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  As the 
veteran's alleged inservice cervical spine injury was not 
sustained in combat, the presumption under 38 U.S.C.A. §1154 
does not apply.

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show that a chronic cervical spine disorder was incurred 
during service.  Although the Board accepts the veteran's 
contentions that he had fallen off of a ladder during 
service, there is no indication that he sustained a chronic 
cervical spine disorder as a result of this incident.  The 
veteran's service medical records reveal no treatment for any 
neck pain or other cervical spine disorder during his active 
duty service.  The veteran's discharge examination, dated 
December 1977, notes that the veteran's neck was normal.  In 
March 1978, the veteran filed an application for service 
connection for residuals of a dislocated right shoulder.  No 
reference to a cervical spine disorder was noted. 

Through his statements and testimony herein, the veteran 
claims that he injured his cervical spine during his basic 
training.  This testimony, however, is not supported by the 
evidence contained in the veteran's claims file.  The 
veteran's service medical records revealed no complaints for 
or diagnosis of a chronic cervical spine disorder during 
service.  As noted above, the veteran's discharge 
examination, dated December 1977, noted that his neck was 
normal.  In April 1978, a VA general physical examination was 
conducted.  The report of this examination noted, in 
pertinent part, the veteran's narrative history "that he had 
'normal jamming' in the neck area playing football in high 
school."  Physical examination revealed, in pertinent part, 
a "free range of mobility of the neck."  X-ray examination 
of the cervical spine was negative.

Under these circumstances, including the affirmative findings 
of a normal neck on the veteran's discharge examination, his 
post service VA general physical examination in April 1978, 
and the lack of any specific medical evidence showing 
treatment for a cervical spine disorder for over twenty years 
after the veteran's discharge from service, the Board 
concludes that any cervical spine disorder sustained during 
service was instead an acute and transitory and resolved 
without chronic residuals.

During the course of this appeal, the veteran testified and 
submitted statements alleging that his current cervical spine 
disorder is the result of an inservice injury.  The veteran's 
sworn testimony and other statements, however, are not 
competent evidence to establish the etiology of his current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current cervical spine disorder is the result of an inservice 
injury over two decades ago. See Espiritu, 2 Vet. App. at 
495; Grottveit, 5 Vet. App. at 93. 

In support of his claim, the veteran has submitted an opinion 
from D. Malloy, M.D., dated August 1997.  In his letter, Dr. 
Malloy stated that he was "of the opinion that this neck 
injury is likely to have occurred at the same time as his 
shoulder injury."  A review of this opinion letter, however, 
failed to reveal any objective basis from which Dr. Malloy 
could have reached this conclusion.  Although the opinion 
letter noted the veteran's own narrative history of injuring 
his right shoulder and neck during service, there is no 
indication that Dr. Malloy had reviewed the veteran's 
inservice or post service medical records.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Accordingly, this 
opinion appears to be based solely upon the veteran's own 
narrative history, and therefore, is of little probative 
value. 

The VA examiner conducting the veteran's VA examination for 
joints in February 1999 reviewed the veteran's claims file 
and noted that "[t]here is no mention in the military record 
of any treatment or injury to his neck."  The VA examiner 
concluded that "it is more likely than not that the 
[veteran's] cervical spine disorder originated after his 
military service and was a result of degenerative disc 
disease."  The examiner further noted that he does "not 
believe that [the veteran's] cervical spine disorder was 
related to his transient ulnar nerve paralysis or his 
dislocated right shoulder or his putty plat stabilization 
procedure."  Given the completeness of the review by the VA 
physician, including the review of objective medical 
evidence, the Board concludes that the opinion of the VA 
examiner is more credible than that of Dr. Malloy who 
apparently accepted the veteran's own unsubstantiated account 
of an injury to his neck during service.  In the absence of 
any showing of complaints or treatment for a cervical spine 
disorder during service, and in light of the VA physician's 
opinion as to no causal connection between the current neck 
disorder and military service, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disorder. 
38 U.S.C.A. §§ 1155, 5107 (West 1991).












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for service-connected ulnar nerve palsy, right 
(major) forearm and hand, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for service-connected status post Putti-Platt 
stabilization procedure, right (major) shoulder, is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.



	
_____________________________
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

